           Case 3:21-mc-80098-JCS Document 1 Filed 04/22/21 Page 1 of 3




         Nancy E. Wolff, Esq., No. 133334
        nwolff@cdas.com
        COWAN,DeBAETS, ABRAHAMS,
          & SHEPPARD LLP

  4
        9454 Wilshire Boulevard, Suite 901
        Beverly Hills, CA 90212
                                                                         "'' ^' l2U2l        ^
  5     Telephone:(310)340-6334
  6
        Telefax:(310)492-4394
        NWolff@cdasxom
  7

  8
        Attorneysfor Petitioner
        Tokyo Broadcasting System Television, Inc.
 9

 10
                              UNITED STATES DISTRICT COURT                              Kf


 11
                           NORTHERN DISTRICT OF cLlIFORNIA
12                                SAN FRANCISCO DIvl^N
13                                                 Case No.       Hi 80098.M/SC
14       IN RE: DMCA § 512(h) SUBPOENA             TOKYO BROADCASTING
         TO TRABIA NETWORK
15                                                 SYSTEM TELEVISION,INC.'S
                                                   REQUEST TO THE CLERK FOR
16
                                                   THE ISSUANCE OF A SUBPOENA
17                                                 TO TRABIA NETWORK
18
                                                   PURSUaJnT to 17 U.S.C.§ 512(h)
                                                   TO IDENTIFY ALLEGED
19                                                 INFRINGER

20

21

22
            Tokyo Broadcasting System Television, Inc. ("TBS"), by and through its
23
      undersigned counsel of record, hereby requests that the Clerk of this Court issue a
24
      subpoena to Trabia Network to identify an alleged infringer or infringers, pursuant to
25
      the Digital Millennium Copyright Act ("DMCA'), 17 U.S.C. § 512(h) (the
26
      "Subpoena"). A copy of the proposed Subpoena i 5         attached as Exhibit 2 to the
27
      Declaration ofNancy E. Wolff("WolffDeck").
28


                   Request FOR THE Issuance of Subpoena Unde r 17 U.S.C. § 512(h)
Case 3:21-mc-80098-JCS Document 1 Filed 04/22/21 Page 2 of 3
Case 3:21-mc-80098-JCS Document 1 Filed 04/22/21 Page 3 of 3
